Citation Nr: 0507851	
Decision Date: 03/17/05    Archive Date: 03/30/05	

DOCKET NO.  02-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a shell fragment wound of the left posterior 
chest, currently evaluated as zero percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for 
prostate cancer.  

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction (impotency).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Senior Counsel


INTRODUCTION

The appellant had active duty from January 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 2003, the file was transferred to the 
VARO at Lincoln, Nebraska because the veteran moved.  The 
appellant testified before the undersigned at a December 2001 
Travel Board hearing at Lincoln, and a transcript of the 
proceedings is of record.  

By rating decision dated in May 2004, service connection was 
denied for left shoulder tendonitis/bursitis and 
acromioclavicular degenerative changes.  Because the 
appellant has not filed a notice of disagreement pertaining 
to this rating determination, it is not before the Board for 
appellate review.  See 38 U.S.C.A. 
§ 7105(a). 


FINDINGS OF FACT

1.  The appellant's shell fragment wound residuals consist of 
two well-healed, non-disfiguring, non-tender scars above the 
left scapula without objective evidence of any neurological 
involvement. 

2.  The appellant's prostate cancer residuals include 
impotence, without evidence of penile deformity; and voiding 
dysfunction with urine leakage requiring use of absorbent 
materials that must be changed two to four times daily.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of a shell fragment wound of the left posterior chest are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2004).

2.  The criteria for an initial compensable rating for 
erectile dysfunction (impotency) have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2004).

3.  The criteria for a 40 percent rating for voiding 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R.§ 4.115a, 4.115b, Diagnostic Code 7528 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The assistance provided by the Secretary shall 
include a medical examination or a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A. 

Generally, a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision (i.e., that of the 
RO) on a claim for VA benefits.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In Pelegrini, the Court observed 
that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, in November 2001 
a substantially complete application was received for an 
increased disability rating for shrapnel wound residuals to 
the left posterior chest.  The appellant also sought service 
connection for prostate cancer and its residuals.  In 
February 2002, the RO advised the appellant in accordance 
with the VCAA of what evidence would substantiate the 
service-connection claims.  After providing clarifying VA 
examinations, the Columbia RO issued its rating decision in 
June 2002.  

After receipt of the appellant's notice of disagreement, the 
RO again advised the appellant in accordance with the VCAA by 
letter dated July 2002.  Subsequent to the RO's advisement, 
the appellant informed the RO in a statement received 
subsequently in July 2002 that he received all medical 
treatment for the disorders in question at the VA Medical 
Center in Charleston, South Carolina and he desired that the 
RO proceed with the claims.  After the receipt of additional 
medical records and the conduct of a requested review of the 
RO's decision by a Decision Review Officer, the appellant's 
rating pertaining to the residuals of prostate cancer was 
increased to 20 percent, and the rating as to erectile 
dysfunction was confirmed in August 2002.  After further 
development, including further VA medical examinations, the 
appellant advised the RO by letter dated in November 2003 
that he had no further medical evidence to submit.  

Thus, the record indicates that the appellant was provided 
VCAA notice with regard to his November 2001 claim for 
service connection of prostate cancer residuals and erectile 
dysfunction, for which he now seeks increased ratings.  In 
these circumstances, the VA General Counsel has held that 
"if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue." VAOPGCPREC 8-03

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence that would substantiate the claims.  See 38 U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information that was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application); PVA v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
March 2002 and October 2003.  Because there is sufficient 
medical evidence to decide the claims, further VA medical 
inquiry is not warranted.  38 U.S.C.A. § 5103A(d)(2), Charles 
v. Principi, 16 Vet. App. 370 (2002). 

Additional efforts to assist the appellant would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence that has not been 
obtained, the record is ready for appellate review.

The Merits of the Claims

The appellant seeks increased disability ratings for the 
residuals of a shell fragment wound of the left posterior 
chest, the residuals of prostate cancer, and erectile 
dysfunction.

The appellant's claims must be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. §§ 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities. See 38 C.F.R. 
Part 4.  The degree of impairment resulting from a disability 
involves a factual determination of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992). 

Further, as to the appellant's prostate cancer and erectile 
dysfunction, because the claims have been in continuous 
appellate status since the original grant of service 
connection, the evidence to be considered includes all 
evidence in support of the original claims.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.

Shell Fragment Wound of the Left Posterior Chest

Although the appellant argues that his left shoulder shell 
fragment wound results in a greater degree of disability than 
is contemplated by the currently assigned rating, the 
competent medical evidence of record indicates that the 
symptoms complained of by the appellant are due to a non-
service connected disorder--degenerative disc disease of the 
cervical spine.  

Since the grant of service connection for the disorder, the 
appellant's shell fragment wound residuals have been 
evaluated under the provisions applicable to skin 
disabilities, particularly that of scars, found in 38 C.F.R. 
§ 4.118.  The disorder is presently evaluated as zero percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
pertaining to limitation of function of the affected part.    

During the pendency of this appeal, the regulations for 
evaluation of skin disabilities were revised, effective on 
August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  The 
revised regulations pertaining to scars have not made any 
substantive changes affecting this case, assuming that there 
are no other potential rating codes which may be applicable 
to the appellant's disorder - i.e., if the appellant's shell 
fragment wound remains appropriately evaluated under 38 
C.F.R. § 4.118, Diagnostic Code 7805 pertaining to limitation 
of function of the affected part.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (holding that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case," and that an alternative 
diagnostic code should be considered based on such factors as 
an individual's relevant medical history, the current 
diagnosis and demonstrated symptomatology).

Given the appellant's demonstrated medical history, his 
subjective reports, and the current diagnoses, no alternative 
diagnostic codes are appropriately assigned in this case, 
under either the former or revised criteria.  The record 
clearly demonstrates that the appellant's primary symptoms 
resulting from the shell fragment wounds are two well-healed, 
non-disfiguring and minimal scars without evidence of tissue 
loss.  Critically, although diminishment of muscle function 
has been noted, it has been medically linked to the 
appellant's non-service-connected cervical disc disease.  

The record supports such findings.  It indicates that in July 
1968, the appellant received a shell fragment wound to the 
left posterior chest.  Physical examination detected no 
intrathoracic fragmentations.  The appellant was treated by 
wound debridement, and was hospitalized for approximately 
five days.  He was then discharged to his unit.  Shortly 
before his discharge from active military service, a medical 
examination noted the presence of the resulting shell 
fragment wound scar on the left rear shoulder, although there 
were no complaints, symptoms, or other findings referable to 
the wound.  Beyond the skin wound, the service medical 
records indicate no other mention of neurological, disc, or 
other manifestations. 

By rating decision dated in February 1970 service connection 
for shell fragment wound of the left posterior chest was 
granted, and a zero percent disability rating was assigned. 

The appellant's current claim arose by application received 
in November 2001.  Shortly after receipt of his claim, VA 
medical records were received including a September 2001 
radiographic study demonstrating degenerative disk disease at 
C5-C6 and at C6-C7, and multiple metallic densities over the 
left shoulder area, consistent with a prior gunshot wound.

The appellant underwent a VA examination in March 2002.  He 
reported that he had a six-year history of numbness and 
tingling of his left arm from shoulder to thumb.  He reported 
that he was driving a truck for a living and that he would 
occasionally have to remove his hand from the wheel.  Upon 
physical examination, the cervical spine was noted to be 
nontender, and had normal curvatures.  The appellant 
displayed left and right lateral bending of the cervical 
spine from 0 to 40 degrees, extension from 0 to 55 degrees, 
flexion from 0 to 45 degrees, left rotation from 0 to 65 
degrees, and right rotation from 0 to 70 degrees.  

It was also noted that the appellant had two well-healed 
scars in the overlying superior aspect of the left scapula.  
One scar was approximately three centimeters, and one was 1.5 
centimeters.  The examiner noted no tenderness over this 
area.  

The examiner also noted that the appellant's left shoulder 
strength was 5/5 throughout and 5+/5 on the right.  The 
appellant's left shoulder had abduction and forward flexion 
from 0 to 180 degrees, and external and internal rotation 
from 0 to 90 degrees.  The examiner noted that a recent MRI 
(magnetic resonance imaging) test of the cervical spine also 
showed metallic foreign bodies of the posterior left lateral 
aspect of the neck.  It was also noted that there was 
degenerative disc disease at C5-C6 and at C6-C7.  There was 
noted no spinal cord compression or intrinsic cord 
abnormalities.  

The appellant was noted to have shell fragment wounds to the 
left posterior upper back and left neck.  The examiner 
observed, however, that the degenerative disc disease was, 
more likely than not, unrelated to the shrapnel wound.  The 
examiner also opined that the cervical degenerative disc 
disease may be causing a radiculopathy of the left upper 
extremity.  

The appellant underwent a further VA medical examination in 
October 2003 in connection with his claim.  His medical 
records were reviewed.  The shell fragment wounds to the area 
of the left scapula were again noted.  The examiner reported 
that there was no tissue loss, the scars were minimal, and 
muscle strength was moderately to markedly decreased in the 
left upper extremity.  As to whether there was any impairment 
or impact of the left shoulder due to the shell fragment 
wounds, the examiner reported that he had reviewed 
radiographic examinations, and that although the appellant 
had been previously shown to have remaining shrapnel in the 
left shoulder, it was less likely that the shell fragment 
wounds were causing his radiculopathy symptoms.  

The examiner added that the appellant appeared to have a fair 
amount of cervical disc disease, and that this was most 
likely causing the appellant's left arm radiculopathy 
symptoms.  Although noting that it could not be completely 
discounted that some of the fragment wounds may be 
contributing to the appellant's left upper extremity 
radiculopathy, the examiner stated that such appeared to be 
less likely, overall.  He observed that the appellant's 
shrapnel wound did not cause the cervical disc disease, and 
that the etiology may not be ascertainable.  

The examiner also observed that the numbness and tingling 
experienced by the appellant started many years after his 
injury.  The examiner opined that the severity of the overall 
injury to the back and left shoulder as related to the shell 
fragment wounds appear to be mild.  

In a subsequent addendum to the October 2003 examination 
report, the VA examiner noted that the appellant reported the 
onset of left neck, shoulder and arm symptoms 10 to 12 years 
prior to the examination, and that the appellant experienced 
no earlier difficulties after the in-service removal of the 
shrapnel.  Diagnoses of cervical degenerative disc disease 
were reiterated, as well as mild acromioclavicular joint 
disease.  In an April 2004 addendum, which included updated 
x-rays of both shoulders, the examiner concluded that it 
appeared less likely that tendonitis, bursitis and mild 
acromioclavicular joint disease in the left shoulder was due 
to shrapnel scarring and/or muscle injury because changes 
were noted equally in both shoulders, not just the left.  

Thus, although the appellant is shown to have limitation of 
function of the cervical spine area, and therefore in the 
general location of the shell fragment wounds, such 
limitation has been medically linked to bilateral cervical 
disc disease and acromioclavicular joint disease which, in 
turn, have not been associated with the shell fragment 
wounds.  Because no limitation of function is medically 
demonstrated as due to the service-connected injury, the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 do not 
provide for a compensable rating.  

The appellant is certainly competent to report on the 
severity of a disorder, as opposed to medical causation.  38 
C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   
Although the appellant maintained at the December 2004 Travel 
Board hearing that impairment of function was due to the 
service-connected disorder as opposed to the non-service-
connected disabilities, his belief is not competent medical 
opinion as to the source of the symptoms.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).    

The record does not show that the appellant's scars are 
disfiguring; deep or cause of limitation of motion; greater 
than 144 square inches; superficial or unstable; or painful 
on examination.  The assignment of an alternative diagnostic 
code, (specifically, Diagnostic Codes 7800, 7801, 7802, 7803 
or 7804; respectively) other than 38 C.F.R. § 4.118, 
Diagnostic Code 7805, is not appropriate.  The appeal as to 
this issue is therefore denied.

Residuals of Prostate Cancer and Erectile Dysfunction 
(Impotency) 

The appellant is in receipt of a 20 percent disability rating 
for the residuals of prostate cancer, and a separate zero 
percent evaluation is assigned for erectile dysfunction, as a 
result of the prostate cancer.  He contends that the 
disorders should be assigned higher disability ratings.  
Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim with regard to erectile dysfunction and the appeal as 
to that issue will be denied.  However, because the evidence 
of record as to urinary dysfunction is in approximate 
balance, the benefit of the doubt will be granted to the 
appellant and to this extent the claim for a higher rating 
for residuals of prostate cancer will be granted.

The record reflects that in December 2001 the appellant 
underwent a radical prostatectomy with pelvic 
lymphadenectomy, subsequent to a diagnosis of prostate 
cancer.  Because the appellant served in Vietnam, service 
connection was granted by rating decision dated in June 2002 
for the residuals of prostate cancer on a presumptive basis, 
and for resulting erectile dysfunction.  38 C.F.R. §§ 3.307; 
3.309.   Although the former disorder was assigned a 
temporary 100 percent rating on the basis of its active 
malignancy, six months following completion of treatment the 
disorder was evaluated as 10 percent disabling upon VA 
examination, effective from May 1, 2002, when the 100 percent 
rating was reduced.  The rating was increased to 20 percent, 
effective May 1, 2002, by a Hearing Officer decision dated in 
September 2002.  The appellant's erectile dysfunction was 
evaluated as zero percent disabling.  The June 2002 rating 
decision also included a grant of special monthly 
compensation based upon loss of use of a creative organ under 
38 U.S.C.A § 1114(k) and that benefit is not under appeal.  

The record includes the report of a VA medical examination 
conducted in March 2002.  It was noted that although the 
appellant had undergone surgical correction for prostate 
cancer, the main effects of the prostate cancer were leaking 
of urine and the appellant's difficulty in achieving an 
erection.  It was also noted that the appellant denied a 
history of recurrent urinary tract infections, stones, 
nephritis, or any hospitalization for urinary tract disease 
other than the radical prostatectomy.  The appellant stated 
he had no significant lethargy, weakness or anorexia.  He 
complained of slight frequency, as well as some urgency with 
moderate stress urinary incontinence.  The appellant also 
reported that he had "fairly good" erectile function prior to 
the surgery, but that he was now essentially totally 
impotent.  

Upon physical examination the appellant's abdomen was noted 
to be soft, nontender and nondistended.  There was noted to 
be a well-healed surgical scar.  There was no costovertebral 
angle tenderness, hernias, or masses.  The appellant was 
noted to have a normal circumcised phallus with a normal 
urethral meatus.  The testicles were descended bilaterally 
and were normal.  

The diagnostic assessment was that the appellant had had 
prostate cancer, status post radical prostatectomy.  It was 
also noted that the prostate's specific antigen (PSA) was now 
undetectable.  The diagnostic assessment also included mild 
stress incontinence secondary to the prostatectomy, and 
erectile dysfunction.  

Subsequent to receipt of the appellant's notice of 
disagreement, he underwent an additional VA compensation 
examination in October 2003.  The appellant reported the 
occurrence of the radical prostatectomy two years previously.  
He said that he had had no recurrence of prostate cancer, and 
his report was noted by the examiner to be substantiated by 
his medical records.  The appellant continued to deny 
lethargy, weakness, anorexia, weight loss, or weight gain.  
However, he complained of voiding 3 to 4 times a night, and 7 
to 8 times per day; he also reported a fair amount of urinary 
dribbling.  

The appellant reported that he would wear an absorbent pad on 
weekends, which he would be required to change about twice 
daily.  The appellant also added that he had impotence, and 
that with suppositories there would be very minimal erectile 
activity.  He denied having bladder infections or kidney 
stones.  He reported that he had not been hospitalized for 
any urinary tract disease in the previous year or treated for 
any subsequent malignancies.  No penile deformity was noted.  

The diagnostic assessment was status post radical 
prostatectomy for carcinoma of the prostate, a moderate to 
major loss of use of creative organ, and urinary incontinence 
secondary to the procedure.  

Firstly, the assignment of a compensable disability rating 
for erectile dysfunction based on deformity of the penis 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for deformity 
of the penis is inappropriate.  The rating schedule provides 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria.  Both 
must be present to warrant compensation at the sole 
authorized level.  As noted previously, the appellant is 
presently in receipt of a separate VA monthly benefit due to 
loss of a creative organ.  Because the law provides that 
where the criteria for a compensable rating under a 
diagnostic code are not met, a zero percent rating is 
awarded, the appellant's claim as to erectile dysfunction is 
denied.  38 C.F.R. § 3.31 (2004).

As to the appellant's claim relative to the residuals of 
prostate cancer, apart from impotence and the loss of use of 
a creative organ, the record demonstrates that the disability 
is characterized primarily by urinary incontinence.  The 
disability is evaluated under 38 C.F.R. §4.115b, Diagnostic 
Code 7528, pertaining to malignant neoplasms of the 
genitourinary system, which are rated at 100 percent. 38 
C.F.R. 
§ 4.115b, Code 7528.  The note that follows this provision 
mandates in substance that following the cessation of 
surgical, X- ray, antineo-plastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  If there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  The record does not disclose any medical 
evidence reflecting either renal dysfunction or urinary tract 
infection.  Accordingly, the appellant's residuals of 
prostate cancer are most appropriately evaluated in terms of 
voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must be changed less than twice a day warrants a 20 
percent rating.  Required wearing of absorbent materials, 
which must be changed 2 to 4 times daily, warrants a 40 
percent evaluation.  A 60 percent rating is contemplated in 
cases requiring use of an appliance or wearing of absorbent 
materials that must be changed more than 4 times a day.  Id.

Urinary frequency producing daytime voiding interval between 
two and three hours, or; awakening to void two times per 
night day is rated 10 percent disabling. Daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night day is rated 20 percent 
disabling.  Daytime voiding interval of less than one hour, 
or awakening to void five or more times per night, is rated 
40 percent disabling.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A noncompensable evaluation is 
warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or a combination of the 
following: (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating contemplates urinary retention 
requiring intermittent or continuous catheterization. Id.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, such inquiry would not materially aid in obtaining a 
more comprehensive view of the severity of the appellant's 
disorder.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  The evidence in this case has reached such a state 
of relative balance, and the benefit-of-the-doubt rule will 
be applied.  

Apart from impotency, the predominant symptoms resulting from 
the appellant's prostatectomy are urinary leakage due to 
incontinence and frequent voiding.  The urinary frequency 
reported by the veteran is contemplated by the currently 
assigned 20 percent rating.  As to urine leakage, even though 
the appellant reported during the March 2002 VA examination 
that he wore no absorbent materials, by the October 2003 VA 
examination he reported that he constantly had a fair amount 
of dribbling that stained his underwear, and that he used 
absorbent materials, at least on some days.  He testified 
before the Board in December 2004 that he was also wearing 
absorbent material throughout the week when he was driving a 
truck, and stopped to change materials at least twice a day.  
The appellant has been diagnosed with urinary incontinence 
since his prostate surgery.  

Given the medical evidence already of record, it is doubtful 
that further medical examinations would assist the Board in 
this inquiry.  The evidence, when viewed most favorably to 
the appellant, suggests that he has voiding dysfunction that 
is consistent with use of absorbent materials that must be 
changed about twice daily.  38 C.F.R. § 4.115a.  Because a 
state of relative equipoise has been reached in this case, 
the benefit-of-the-doubt rule will therefore be applied and a 
40 percent disability evaluation will be granted from May 1, 
2002, when the 100 percent rating was reduced.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  There is no indication that absorbent 
materials must be changed in excess of four times daily, as 
contemplated for a 60 percent rating for voiding dysfunction 
from urine leakage.  


ORDER

A compensable evaluation for the residuals of a shell 
fragment wound of the left posterior chest is denied.

An initial compensable evaluation for erectile dysfunction is 
denied.  

A 40 percent rating for residuals of prostate cancer is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



	                     
______________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


